Citation Nr: 0218183	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  95-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right shoulder and arm, involving 
Muscle Groups III and VI currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

This case was remanded to the RO in January 1998 for 
further development and returned to the Board in June 
1999.  The Board again remanded the case in September 1999 
for additional development.  The case was returned to the 
Board in November 2002 for further appellate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the veteran's claim have been 
obtained.

2.  The residuals of the veteran's shell fragment wounds 
of the right shoulder and arm are manifested by impairment 
of Muscle Groups III and VI, which does not more nearly 
approximate moderately severe than moderate.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wounds of the right shoulder 
and arm have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.71a, Diagnostic Code 5201, § 4.73, Diagnostic Codes 
5303, 5306 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that further development of 
the medical evidence is in order.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability at issue, except as noted below.  In this 
regard the Board notes that where entitlement to 
compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The evidence reflects that the veteran is right handed.  
Service medical records show that the veteran sustained 
multiple shell fragment wounds on July 3, 1970, to include 
of the right forearm and right posterior shoulder.  The 
wounds were described as superficial.  An X-ray study of 
the right shoulder was reportedly negative.  A deep tract 
in the right shoulder was debrided and dressed.  The other 
wounds of the right shoulder and arm required only 
superficial debridement.  The veteran also required 
treatment for infection.  On July 11, 1970, the infection 
was noted to be slight, and the middle would on the right 
arm was closed with sutures.  The sutures were reportedly 
removed on July 21, 1970.  The veteran returned for 
follow-up care in December 1970 because of irritation 
associated with fragments coming to the surface.  An X-ray 
study at that time disclosed a few minute metallic 
fragments in the soft tissues about the right shoulder.

Service connection, with an evaluation of 10 percent, was 
granted for residuals of shell fragment wounds of the 
right shoulder and arm in November 1971.  The veteran 
submitted the instant claim for increase in May 1993.  

A VA general medical examination was conducted in June 
1993.  The veteran provided a history of shrapnel fragment 
wounds to the right shoulder and arm, and complained of 
pain in his right shoulder.  On examination, there was 
restriction of movements of the right shoulder, 
predominantly with abduction, internal rotation and 
external rotation.  The diagnosis was residuals of 
shrapnel fragment wound to the right shoulder with 
restriction of movements at the right shoulder.  

At a VA general medical examination in November 1996, the 
examiner noted a superficial one by one half-inch scar on 
the right shoulder.  The scar had no keloid formation and 
was nontender.  There was no inflammation.  The diagnosis 
was benign residual scar of the right shoulder.  

An orthopedic examination was also conducted in November 
1996.  The examiner noted shell fragment wounds to the 
right shoulder and arm.  The veteran complained of aching, 
pain and soreness in the right shoulder.  He reported pain 
with use as well as with push and pull activities.  He 
endorsed aggravation due to weather changes.  Examination 
of the veteran's right shoulder showed excellent full 
range of motion.  Multiple small wounds at the posterior 
aspect of the shoulder, measuring two and one half and two 
centimeters were noted.  There was no evidence of muscle 
damage or loss, and no tendon or nerve damage.  The wounds 
were well healed and were not indurated, ulcerated, fixed 
or tender.  The shoulder showed no weakness, atrophy or 
instability.  The final diagnosis was residual shell 
fragment wounds to the right shoulder and arm.  

The veteran was afforded a VA orthopedic examination in 
June 1998.  The history of the veteran's right upper 
extremity disability was reviewed.  The examiner noted 
that there was no history of any bone or nerve damage 
associated with the disability.  The veteran reported a 
chronic pain problem over the past 28 years.  He 
complained of soreness, tenderness and an occasional 
popping sensation followed by 15 or 20 minutes of pain.  
He stated that heavy use caused increased soreness, aching 
and tenderness.  He denied taking any type of medication 
aside from herbs.  He reported that he had been out of 
work since 1981, but noted his desire to receive 
retraining.  On physical examination, the examiner noted 
several small wounds.  He identified a two-centimeter 
wound to the posterior shoulder, a one and one half-
centimeter wound to the posterior shoulder and arm and one 
smaller wound over the deltoid laterally.  There were some 
pain and tenderness with motion over the shoulder, but the 
veteran was noted to have excellent, full range of motion 
in the right shoulder.  There was pain at the extremes of 
motion with limited and mild crepitation identified.  
There were no muscle atrophy and no nerve or artery 
involvement.  The diagnosis was residual shell fragment 
wound, right arm, involvement of muscle groups III and VI.  
The examiner noted that he could not determine any 
specific flare-ups other than the very brief 15 to 20 
minute occasions that the veteran reported.  He pointed 
out that no other muscle weakness or loss of motion could 
be identified.

The RO contacted the veteran in October 1999 and 
instructed him to identify information regarding any 
treatment for his right shoulder and arm disability.  The 
veteran did not respond to the RO's correspondence.

A further VA examination was completed in May 2000.  The 
examiner noted that there was no history of bone injury, 
muscle, tendon, artery or nerve injury.  The veteran 
reported gradual worsening of his symptoms over the 
previous 30 years.  He complained of aching, pain and 
tenderness in the shoulder.  He indicated that heavy, 
repetitive use with pushing, pulling and overhead motions 
caused aching, pain and discomfort.  The examiner noted 
that no surgery or bracing had been required.  The veteran 
indicated that he could perform normal daily activities.  
He denied the occurrence of specific flare-ups other than 
occasional increases in symptomatology, and stated that 
the problem was mostly chronic and persistent.  

Physical examination of the veteran's right shoulder 
revealed four wounds.  There were three, two-centimeter 
wounds and a one-centimeter wound to the posterior aspect 
of the right shoulder and over the right triceps area.  
The wounds were well healed and were not fixed, tender, 
ulcerated, indurated, red or swollen.  No tissue loss was 
noted.  The veteran could abduct and flex both shoulders 
to 180 degrees and externally and internally rotate 90 
degrees.  There was some pain at the extremes of motion.  
There were also crepitation and pain around the right 
shoulder, especially at the extremes of motion.  The 
veteran had excellent strength of the right upper 
extremity.  There was no muscle weakness or sign of 
instability.  The diagnosis was residual shell fragment 
wound, right arm, involving muscle groups III and VI.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, as well as the Board's 
January 1998 and September 1999 remands, the veteran has 
been informed of the requirements for the benefit sought 
on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would provide in obtaining 
evidence on the veteran's behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records are of record, and 
the RO has afforded the veteran appropriate examinations.  
The veteran apparently has not received treatment for the 
disability in recent years since he did not respond to the 
RO's request for information necessary to obtain records 
of any such treatment.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2002).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to 
the schedular criteria for evaluating muscle injuries, as 
set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  
See 62 Fed. Reg. 30235-30240 (1997).  Where the law or 
regulations change while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski 
, 1 Vet. App. 308, 312-313 (1991).

Prior to July 3, 1997, 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of 
the aggregate impairment of function of the extremity.  38 
C.F.R. § 4.55(a) (1997).  On and after July 3, 1997, 38 
C.F.R. § 4.55 provides that for compensable muscle group 
injuries which are in the same anatomical region but which 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e) (2002).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement, infection 
or effects of laceration.  Clinical examination would 
disclose minimal scarring and slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus.  No 
significant impairment of function and no retained 
metallic fragments would be present.  Moderate muscle 
disability is found where there has been through and 
through or deep penetrating wounds of relatively short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
Clinical examination would disclose entrance and (if 
present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
of the muscle groups involved compared with the sound side 
must demonstrate positive evidence of marked or moderately 
severe loss.  With a severe muscle disability, there are 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in 
track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia 
or of muscle substance, with soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  38 C.F.R. § 
4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or 
infection.  Clinical examination would disclose the 
absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side.  Moderately severe muscle disability is found where 
there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  
There must be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  With severe muscle 
disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be 
severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  
In addition, X-ray evidence of minute multiple scattered 
foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2002).

The RO has rated the veteran's residuals of shell fragment 
wounds of the right 
shoulder and arm as 30 percent disabling pursuant to 
Diagnostic Codes 5303 and 5306.  Diagnostic Code 5303 
provides for a 20 percent evaluation where disability of 
the intrinsic muscles of the shoulder girdle are 
moderately disabled.  A 30 percent evaluation is warranted 
where the disability is moderately severe, and a 40 
percent evaluation is warranted where the disability is 
severe.  

Diagnostic Code 5306 provides for a 10 percent evaluation 
where disability of the extensor muscles of the elbow is 
moderate, a 20 percent evaluation where the disability is 
moderately severe, and for a 30 percent evaluation where 
the disability is severe.  

As discussed above, where there are compensable muscle 
group injuries which are in the same anatomical region but 
which do not act on the same joint, the evaluation for the 
most severely injured muscle group will be increased by 
one level and used as the combined evaluation for the 
affected muscle groups.  38 C.F.R. § 4.55(e).  The RO has 
determined that the intrinsic muscles of the veteran's 
shoulder girdle are more severely disabled and has rated 
the veteran's disability accordingly.  

Alternatively, limitation of motion of the arm to 25 
degrees from the side warrants a 40 percent rating.  
Limitation to midway between the side and shoulder level 
warrants a 30 percent rating, and limitation of motion at 
the shoulder level warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

On assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that the injury 
to muscle group III is more severe than the injury to 
muscle group VI.  The evidence shows that the veteran 
sustained three wounds to his posterior shoulder and one 
to his triceps area.  His complaints have centered on his 
right shoulder.  The Board further concludes that the 
current 30 percent evaluation is appropriate for the 
veteran's right shoulder and arm disability.  In this 
regard, the Board notes that there is no nerve or artery 
involvement noted in the medical evidence, and service 
medical records reveal that the veteran's injuries 
required only debridement and some suturing.  The veteran 
was not hospitalized following his injuries.  Moreover, 
the record does not show, nor does the veteran contend, 
that he experienced prolonged infection as a result of his 
wounds in service.  There is no current evidence of 
retained fragments, and VA examinations have been negative 
for any evidence of soft tissue loss.  In addition, 
physical examinations have demonstrated that the veteran 
retains full range of motion of right shoulder, with no 
loss of function and no visible evidence of atrophy. 

With respect to other potentially applicable diagnostic 
codes, the record reflects that the veteran retains full 
range of motion of the right shoulder.  Therefore, the 
Board concludes that the criteria for an evaluation in 
excess of 30 percent for limitation of motion of the arm 
are not met.  

Accordingly, the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for 
the residuals of shell fragment wounds of the right 
shoulder and arm.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability clearly are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of this 
issue for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right shoulder and arm, involving 
Muscle Groups III and VI, is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

